—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 21, 1991, convicting him of rape in the first degree (2 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The prosecution’s opening statement and summation did not *418deprive the defendant of a fair trial. The trial court sustained almost all of the defendant’s objections, and curative instructions were given. Under the circumstances, the trial court properly concluded that the defendant had not been prejudiced and a mistrial was not required.
The sentence imposed was appropriate under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Rosenblatt, Joy and Florio, JJ., concur.